Claim Rejections - 35 USC § 112
Claims 15-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 15 recites the limitation, “the pressure connection (27) is configured to adjust and vary the pressure present in the pressure chamber (28) during operation of the torque transmission device.”  However, the specification fails to describe any particular structural feature(s) that would necessarily configure the pressure connection (27) in this manner.  No working example of the claimed invention is provided. As such, it would not be possible for one of ordinary skill in the art to make or use the claimed invention without undue experimentation. In making this determination the examiner affirms that he has considered the breadth of the claims; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the nature of the invention; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the state of the prior art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the level of one of ordinary skill; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the level of predictability in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the amount of direction provided by the inventor; any
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 existence of working examples; and the quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
Claim 16 recites the limitation, “the pressure connection (27) is further configured to reduce the pressure present in the pressure chamber (28) to zero to thereby disconnect the second coupling device (14).”  However, the specification fails to describe any particular structural feature(s) that would necessarily configure the pressure connection (27) in this manner.  No working example of the claimed invention is provided. As such, it would not be possible for one of ordinary skill in the art to make or use the claimed invention without undue experimentation. In making this determination the examiner affirms that he has considered the breadth of the claims; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the nature of the invention; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the state of the prior art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the level of one of ordinary skill; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the level of predictability in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the amount of direction provided by the inventor; any
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 existence of working examples; and the quantity of experimentation needed to make or use the invention based on the content of the disclosure.  

Claim Rejections - 35 USC § 103
Claims 10, 12 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nagayama, US 7,025,185.  Nagayama discloses a torque transmission device for a drive arrangement for transmitting a torque from a first shaft to a second shaft that could be used in a wind power plant, comprising: 
a first coupling device (25, see also “universal joint” at col. 2, line 58 and col. 3, line 22), configured to transmit the torque and to compensate for an offset between the first and second shaft; and 
a second coupling device (1), configured to transmit and limit the torque, wherein: the first coupling device and the second coupling device are connected in series, 
the second coupling device comprises a hollow inner part (15) and a hollow outer part (12), wherein Fig. 1 shows the hollow inner part is directly and radially adjacent to the hollow outer part, the hollow inner part comprises, at a radially outer portion of the hollow inner part, a first friction surface (see “outer circumferential face” at col. 3, line 8), and the hollow outer part comprises, at a radially inner portion of the hollow outer part, a second friction surface (see “inner circumferential face” at col. 3, lines 14 & 15), the second friction surface (26) being arranged radially outside and adjoining the first friction surface and interacting with the first friction surface (col. 3, lines 13-16),
wherein Fig. 1 shows the hollow inner part (15) further comprises a radially outwardly directed protrusion (see the portion of part 15 crossed by the lead line of numeral 30) configured as a stop for a side of the hollow outer part (12).
Nagayama shows the hollow outer part (12), not the hollow inner part (15), further comprises a pressure chamber (26) fillable with a pressure medium (col. 3, line 27), via which, for limiting the torque, a maximum torque transmittable by the friction surfaces is adjustable (col. 2, lines 48-53; col. 3, lines 26-36 and col. 4, lines 25-38).  However, it would have been obvious to modify the torque transmission device of Nagayama by making the pressure chamber in the hollow inner part instead of the hollow outer part since such a modification would have involved a mere shifting of the location of the pressure chamber.  Shifting the location of parts is ordinarily within the skill of the art.  In re Japikse 86 USPQ 70 (CCPA 1950).
As to claim 12, Fig. 1 shows the hollow outer part (12), on an opposite side, thereof further comprises a flange (23) configured to connect to the first coupling device (25).

Allowable Subject Matter
Claims 13 & 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed September 21, 2022 have been fully considered but they are not persuasive. 
With regard to item 1 above applicant’s representative, Ian Blum, states the examiner failed to consider all the Wands factors in spite of the examiner expressly affirming in the previous Office action that he had.  Mr. Blum is invited to provide supporting evidence for this serious accusation, and if not, then explain why not.
With regard to item 1 above applicant’s representative argues the examiner failed to consider all “the evidence related to each of the Wands factors”.  However, applicant’s representative does not identify “the evidence”.  If applicant has in fact  provided such evidence, then applicant’s representative is invited to identify it.
With regard to item 1 above applicant’s representative argues without evidence that one skilled in the art would understand how to make the pressure connection 27, in spite of the specification failing to disclose any particular features associated with it, so that its configured to adjust and vary pressure in pressure chamber 28 during operation and reduce the pressure to zero.  However, without evidence the argument is mere assertion and thus unpersuasive.
With regard to item 2 above applicant argues claim 10 is patentable over Nagayama because “the first member 11 is not directly adjacent to the outside cylinder portion 24 because the joint cylinder member 23 is an intervening element.”  However, in Nagayama, Fig. 1 shows the hollow inner part (15) is directly and radially adjacent to the hollow outer part (12). It therefore reads on claim 10 in spite of applicant’s characterization of elements 11, 23 and 24.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077. The examiner can normally be reached M-F 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Greg Binda/Primary Examiner, Art Unit 3679